 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS VAUGHN JACKSON, JR.,                       No. 2:15-CV-1675-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M. DATOR,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Defendant is directed to file a response to plaintiff’s motion requesting referral

19   of this matter for a settlement conference (Doc. 106) within 30 days of the date of this order.

20                  IT IS SO ORDERED.

21

22   Dated: March 26, 2019
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
